Exhibit 10.9 SUBLEASE AGREEMENT This Sublease Agreement (“Sublease”), dated as of April 3, 2017 (the “Effective Date”), is by and between MERRIMACK PHARMACEUTICALS, INC., a Delaware corporation, having a mailing address at One Kendall Square, Suite B7201, Cambridge, MA 02139 (“Sublandlord”), and IPSEN BIOSCIENCE, INC., a Massachusetts corporation, domiciled at 650 East Kendall Street, Cambridge, MA 02142 (“Subtenant”). WHEREAS, Sublandlord is the tenant under that certain Indenture of Lease dated August 24, 2012 (the “Original Lease”), by and between ARE-MA Region No. 59, LLC (as successor to DWF IV ONE KENDALL, LLC, a Delaware limited liability company, who is in turn the successor to RB KENDALL FEE, LLC, a Delaware limited liability company) (“Prime Landlord”) and Sublandlord, as amended by that certain First Amendment of Lease dated March 18, 2013 (the “First Amendment”), Second Amendment of Lease dated September 12, 2013 (the “Second Amendment”), Third Amendment of Lease dated February 23, 2015 (the “Third Amendment”), Fourth Amendment of Lease dated July 22, 2015 (the “Fourth Amendment”) and Fifth Amendment of Lease dated April 3, 2017 (the “Fifth Amendment” and collectively with the Original Lease, the First Amendment, the Second Amendment, the Third Amendment and the Fourth Amendment, and as may be further amended, the “Primary Lease”); and WHEREAS, pursuant to the Primary Lease, Sublandlord leases certain premises located in Buildings 600/650/700 (the “Building”) at One Kendall Square, Cambridge, MA 02139, as more particularly described in the Primary Lease (the “Demised Premises”), consisting of approximately 163,102 rentable square feet (excluding basement and storage space); and WHEREAS, Sublandlord desires to sublease a portion of the Demised Premises to Subtenant together with the non-exclusive right to use certain common areas made available to Sublandlord under the Primary Lease, and Subtenant desires to sublease a portion of the Demised Premises from Sublandlord, in accordance with the terms and conditions of this Sublease.
